Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 23 June 2022 has been entered. Claims 1-9, 11-14, and 21 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 23 February 2020, except for any rejections repeated below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at lines 12-13 recites, “the first facet has thicknesses for the distances of 5 micrometers and 20 micrometers”. These thickness are previously introduced at lines 3-6. Therefore, the recitation at lines 12-13 should read – the first facet has the thicknesses for the distances of 5 micrometers and 20 micrometers –.
Claim 1 at lines 15-17 recites, “the distance of 5 micrometers from the substrate tip and 20 micrometers from the substrate tip”. This recitation should read either of – the distance of 5 micrometers from the substrate tip and the distance of 20 micrometers from the substrate tip – and – the distances of 5 micrometers from the substrate tip and 20 micrometers from the substrate tip –.
Claim 1 at lines 17-18 recites, “wherein the second facet has a thickness for the distance of 40 micrometers from the substrate tip”. This recitation should refer to “the” thickness, since the same thickness is previously introduced at lines 6-7.
Claim 1 at lines 19-20 recites, “A2 is a first constant, n2 is a second constant and C2 is a third constant”. However, A1 is previously described as a first constant, n1 is previously described as a second constant, and C1 is previously described as a third constant (see lines 14-15). Therefore, lines 19-20 should refer to fourth, fifth, and sixth constants, respectively, so as to avoid referring to two potentially different values as a same constant. 
Claim 1 at lines 20-21 recites, “wherein thicknesses for 250 micrometers and 300 micrometers from the substrate tip”. This recitation should refer to “the” thicknesses, since the same thicknesses are previously introduced at lines 7-10.
Claim 1 at lines 23-24 recites, “A3 is a first constant, n3 is a second constant and C3is a third constant”. However, A1 is previously described as a first constant, n1 is previously described as a second constant, and C1 is previously described as a third constant (see lines 14-15). Therefore, lines 23-24 should refer to seventh, eighth, and ninth constants, respectively, so as to avoid referring to two potentially different values as a same constant. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 at line 15 recites, “wherein n1 is greater than or equal to 0.85”. This recitation introduces new matter because the present specification as originally filed only discloses n being equal to 0.85, but not n being greater than 0.85 (see Tables 3 and 4 of the present specification). See MPEP 2163.05(III), which explains, “In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.” (Emphasis added.). This is analogous to the present situation, where “greater than or equal to” has no upper limit, just like “at least” in the In re Wertheim case. Note also that in the present case the Applicant has not disclosed any range whatsoever, but has instead only disclosed a single value of n = 0.85 for distances up to 20 micrometers from the substrate tip.
Claim 1 introduces new matter because the equations as disclosed in the present application as originally filed (see Tables 3 and 4 providing equations defining thicknesses for three facets) do not produce ranges commensurate in scope with the ranges recited in claim 1. The table below shows the thicknesses that result from the equations disclosed at Tables 3 and 4 of the present application. (Note that the equations of Table 2 are not applicable because claim 1 requires there to be three facets, and Table 2 only provides equations for two facets.) For example, both the equations from Tables 3 and 4 provide a single thickness of 1.85 micrometers at a distance of 5 micrometers from the substrate tip and a single thickness of 6.00 micrometers at a distance of 20 micrometers from the substrate tip. Yet, claim 1 requires ranges of thicknesses at 5 micrometers and at 20 micrometers from the substrate tip – the claimed ranges at 5 micrometers and at 20 micrometers from the substrate tip do not result from the equations disclosed in the present application as originally filed. As another example, the equations form Tables 3 and 4 do not provide a range of thickness at 40 micrometers from the tip that is between 8.00 and 11.50 micrometers as required by claim 1, lines 6-7. Because the Applicant has not disclosed equations as required by claim 1 that produce the ranges of thicknesses also required by claim 1, claim 1 as amended introduces new matter. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Dependent claims 5-9 and 11 introduce new matter for the same reason as discussed above in regards to claim 1 – i.e., the equations as disclosed in the application as originally filed do not provide the full range of recited thicknesses.
Claim 21 introduces new matter. When n1 is equal to 0.85 as required by claim 21, the thicknesses at 5 micrometers and at 20 micrometers from the substrate tip are limited to a single value as disclosed in the present application, rather than being a range as required by claim 21 (via claim 21 depending on claim 1 – i.e., claim 21 requires that the thicknesses at 5 micrometers and at 20 micrometers are both within ranges set forth in claim 1). Thus, the combination of requirements of the thicknesses being a range of values and n1 being equal to 0.85 as required by claim 21 introduces new matter.
Claims 1-9, 11-14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the penultimate line recites, “the distance of 480 micrometers from the substrate tip”. There is insufficient antecedent basis for any such distance in the claim. The lack of antecedent basis renders claim 1 indefinite because it is unclear whether claim 1 is intending to refer to some previously introduced distance. Is “480” a typographical error, and if so what other distance does not the applicant intend to require is in the third facet? Or, is the Applicant intending to introduce some new distance of 480 micrometers from the substrate tip? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0328789 A1 to Skrobis et al. in view of US Pat. No. 4,720,918 to Curry et al., US Pat. No. 7,144,403 B2 to Booth, WO 2016/101990 A1 to Papatriantafyllou, and US Pat. No. 4,916,817 to Atwater.
As an initial discussion of the Skrobis reference, Skrobis discloses a formula w = adn for determining the thickness w of the blade at a distance d from the substrate tip, where w and d are measured in micrometers, and where a is in the range 0.50 to 0.62 and n is in the range of 0.76 to 0.80 (see the Abstract and paragraph 27). Additionally, Skrobis discloses that this formula is applicable to the first 40 micrometers of the blade as measured from the tip (see the disclosure in paragraph 27 that “a cross-sectional shape of blade 10 in the region described in Fig. 1 may be defined by the equation w = adn”, noting that the region described in Fig. 1 corresponds to the thickness of the blade at distances up to 40 micrometers from the substrate tip – see distance “26” as described at paragraph 21; additional evidence that the equation w = adn applies to the first 40 micrometers from the substrate tip includes Skrobis describing additional facets defined by an included angle that begin at the distance of 40 micrometers from the substrate tip per the Abstract and paragraph 36). Skrobis teaches that, after the first 40 micrometers from the substrate tip, the blade includes additional facets that are at an included angle of less than 7 degrees, and preferably at an included angle of 4-6 degrees (see paragraph 34; note that Skrobis’ included angle corresponds to angle 49 in Fig. 3, where the thickness of the blade increases at twice the rate of a single one of the additional facets). Skrobis teaches that these additional facets can extend up to 400 micrometers from the substrate tip (see paragraph 35), and therefore the geometry of these additional facets can be considered after 40 micrometers from the substrate tip and up to 400 micrometers from the substrate tip to determine the thickness of the blade.
The examiner provides a table below showing a range of thickness values for a blade resulting from Skrobis’ teachings at various distances from the substrate tip:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The values in the ‘Range low end thickness’ column are calculated using the equation w=0.50d0.76 for the first 40 micrometers from the substrate tip (consistent with paragraph 27 of Skrobis), and then applying a 4 degree included angle to calculate the thicknesses up to the 350 micrometer distance from the tip (consistent with paragraphs 34 and 35 of Skrobis). Similarly, the values in the ‘Range high end thickness’ column are calculated using the equation w=0.62d0.80 for the first 40 micrometers from the substrate tip (consistent with paragraph 27 of Skrobis), and then applying a 6 degree included angle to calculate the thicknesses up to the 350 micrometer distance from the tip (consistent with paragraphs 34 and 35 of Skrobis). To calculate the values in the table after the distance of 40 micrometers from the tip, the examiner uses the equation: w =  w40 + 2*(d-40)*(tan α), where w40  is the thickness at 40 micrometers from the substrate tip calculated using the equation w=adn (i.e., w40 = 8.25 in the ‘Range low end’ column and  w40 = 11.86 in the ‘Range high end’ column), d is the distance from the substrate tip (such that (d – 40) describes the distance beyond 40 micrometers from the tip, which distance corresponds to the distance that the additional facets extend), and α is the included angle. This equation is the result of applying basic trigonometry to the blade, noting that the factor “2” in the equation is a result of the blade including two sides each extending linearly at the included angle at distances beyond 40 micrometers from the substrate tip.
Now turning to claim 1, Skrobis discloses a razor blade having a symmetrical tapering blade edge, the blade edge ending in a substrate tip 41 (see Fig. 3), the razor blade comprising:
a substrate 31 having a thickness of between 1.30 micrometers and 2.00 micrometers measured at a distance of 5 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 1.70 and 2.25 micrometers at a distance of 5 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range), a thickness of between 4.00 micrometers and 6.00 micrometers measured at a distance of 20 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 4.87 and 6.81 micrometers at a distance of 20 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range), a thickness of between 8.00 micrometers and 11.50 micrometers measured at a distance of 40 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 8.25 and 11.86 micrometers at a distance of 40 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range), a thickness of between 41.70 micrometers and 47.00 micrometers measured at a distance of 250 micrometers from the substrate tip (as shown in the table above, Skrobis discloses a range of thicknesses between 37.62 and 56.00 micrometers at a distance of 250 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range), and a thickness of between 48.70 micrometers and 54.00 micrometers measured at a distance of 300 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 44.61 and 66.51 micrometers at a distance of 300 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range), wherein the blade edge has at least a first facet 43, a second facet 45, and a third facet (see Fig. 3 showing the first two embodiments and paragraph 32 describing a third facet), wherein the first facet has thicknesses for the distances of 5 micrometers and 20 micrometers from the substrate tip (the first facet extends to 40 micrometers from the substrate tip as discussed above) that obey an equation Y = A1 x Xn1 + C1 where Y is the thickness, X is the distance from the substrate tip, A1 is a first constant, n1 is a second constant and C1 is a third constant (the first facet obeys the equation w = adn per paragraph 27, which corresponds to the recited equation where the thickness w is the same as the thickness Y, the constant a is the same as the constant A1, the distance d is the same as the distance X, the constant n is the same as the constant n1 , and where C1 = 0, noting that 0 is a constant), wherein n1 is in the range of 0.76 to 0.80 for the distance of 5 micrometers from the substrate tip and 20 micrometers from the substrate tip (see paragraph 27; the equation for the first 40 micrometers from the substrate tip as discussed above), wherein the second facet has a thickness for the distance of 40 micrometers from the substrate tip that obeys an equation Y = A2 x Xn2 + C2 where Y is the thickness, X is the distance form the substrate tip, A2 is a first constant, n2 is a second constant and C2 is a third constant (see the second facet being linear in Fig. 3 and as described at paragraph 34, noting that a linear facet can obeys an equation in the form of Y = A2 x Xn2 + C2 where n2 is equal to 1; still further, this limitation is met because some line can be drawn through the single thickness at 40 micrometers from the substrate tip that is linear, which line being linear has an equation in the form of Y = A2 x Xn2 + C2, noting that the claim only requires a single distance of the second facet to obey the equation – i.e., any equation that passes through the thickness at 40 micrometers from the tip satisfies the claim even if the equation only defines the thickness at that single point), wherein C2 is non-zero (see Fig. 3 – note that when X = 0, there is still some non-zero value of Y for the second facet because the two imaging lines 48 do not intercept at the tip 41; also, in regards to the second option for the equation noted above, the equation can be selected such that C2 is non-zero because there are a limitless number of equations that provide the requisite thickness at the single point of 40 micrometers from the substrate tip). 
Regarding claim 2, Skrobis discloses that the razor blade further comprises at least one coating 54/56/58/52 (see Fig. 4 and paragraph 39).
Regarding claim 3, Skrobis discloses that the at least one coating has an overall thickness of 10 nm to 500 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm).  
Regarding claim 4, Skrobis discloses that the at least one coating has an overall thickness of 100 nm to 400 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm).  
Regarding claim 5, Skrobis discloses that the substrate 11 has a thickness of between 6.00 micrometers and 8.70 micrometers measured at a distance of 30 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 6.63 and 9.42 micrometers at a distance of 30 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range).
Regarding claim 6, Skrobis discloses that the substrate 11 has a thickness of between 10.00 micrometers and 14.00 micrometers measured at a distance of 50 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 9.65 and 13.96 micrometers at a distance of 50 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range).
Regarding claim 7, Skrobis discloses that the substrate 11 has a thickness of between 19.00 micrometers and 24.00 micrometers measured at a distance of 100 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 16.64 and 24.47 micrometers at a distance of 100 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range).
Regarding claim 8, Skrobis discloses that the substrate 11 has a thickness of between 27.70 micrometers and 32.00 micrometers measured at a distance of 150 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 23.63 and 34.98 micrometers at a distance of 150 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range).
Regarding claim 9, Skrobis discloses that the substrate 11 has a thickness of between 34.70 micrometers and 40.00 micrometers measured at a distance of 200 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 30.63 and 45.49 micrometers at a distance of 200 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range).
Regarding claim 11, Skrobis discloses that the substrate 11 has a thickness of between 55.70 micrometers and 61.00 micrometers measured at a distance of 350 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 51.60 and 77.02 micrometers at a distance of 350 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range).
Regarding claim 12, Skrobis discloses that the at least one coating further includes a soft coating 52 and a hard coating 54/56/58, wherein the hard coating 54/56/58 includes an interlayer 54 and an overcoat layer 58, the interlayer 54 being located adjacent the substrate 11 (see Fig. 4 and paragraph 40), and the overcoat layer 58 being located adjacent the soft coating 52 (see Fig. 4). 
Regarding claim 21, Skrobis discloses that n1 is within the range of 0.76 to 0.80 for the distance of 5 micrometers from the substrate tip and 20 micrometers from the substrate tip (see paragraph 27 and the discussion of Skrobis’ equation being applicable to the first 40 micrometers from the substrate tip above). 
Therefore, although Skrobis does not disclose the identical ranges of thicknesses as set forth in present claims 1, 5-9, and 11, Skrobis discloses a range of blade thicknesses at various distances from a blade tip as shown in the table above. In view of the range of thicknesses disclosed by Skrobis shown in the table above, the claimed ranges of thicknesses overlap with or lie inside ranges disclosed by Skrobis. Therefore, a prima facie case of obviousness exists in accordance with MPEP 2144.05(I), which states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” Additionally, it is well known in the art to be desirable to provide a blade edge of a razor with a tip that is relatively thick and strongly arched close to the blade edge, but relatively thin over the remainder of the tip (see Curry at col. 4, lines 42-57). Providing a relatively thick and strongly arched tip achieves the advantage of resisting bending stresses and resulting damage to the blade (see Curry at col. 2, line 61 to col. 3, line 27; damage resulting from bending stress is acknowledged by Curry at col. 2, lines 48-53), whereas reducing the included angle after strongly arched portion is advantageous in order to reduce resistance of the blade through hair (see Curry col. 3, lines 15-27). Still further, it is known in the art to achieve these advantages by providing a blade tip with an arched portion defined by the equation w = adn (see Curry at col. 1, lines 8-15) and to thereafter provide facets at small included angles up to distances of greater than 400 micrometers from the blade tip (see Curry at Fig. 1). Therefore, because it is known in the art that providing a blade with a relatively thick and strongly arched tip, and providing a small included angle such that the remainder of the blade remains thin to keep resistance low at distances of up to 400 micrometers from the blade tip, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a thickness at each distance from the substrate tip to be within the ranges set forth in the present claims because discovering an optimum blade thickness at each distance from the blade tip would have been a mere design consideration based on achieving a relatively thick and strongly arched tip close to the blade edge while also providing a thin blade away from the tip, which in turn reduces blade damage at the tip while keeping cutting resistance low.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in view of the fact that Curry already teaches selecting a blade thickness profile so that the blade is relatively thick and strongly arched at the tip with a reduced included angle at distances of up to 400 micrometers from the blade tip. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Additionally, although the examiner is of the opinion that Skrobis discloses a single embodiment of a razor blade where the equation w = adn defines the blade thickness for the first 40 micrometers from the blade edge as discussed at paragraph 27, and where linear facets at the included angle of less than 7 degrees and preferably 4-6 degrees extend from 40 micrometers from the blade edge until up to 400 micrometers from the blade edge as discussed at paragraphs 34-37, to the extent that these two features are disclosed in separate embodiments, it would have been obvious to one of ordinary skill in the art to provide a razor blade with a tip defined by the equation w = adn  for the first 40 micrometers from the blade tip and to thereafter provide the blade with linear facets extending at an angle of less than 7 degrees and preferably 4-6 degrees. Such a blade is obvious in view of the teachings of Skrobis under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results. Skrobis teaches each element claimed, including the tip being defined by the equation w = adn  for the first 40 micrometers from the blade tip and facets extending linearly beyond 40 micrometers from the blade tip. One of ordinary skill in the art could have combined the elements as claimed by known methods and in combination, each element would have performed the same function as it did separately (the tip performs the initial cutting, and the portion thereafter supports the tip and reduces resistance – further, Curry is evidence that an arched tip and facets back portion are combinable in a single embodiment). One of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., Curry acknowledges advantages of an arched tip and thin, faceted rear portion as discussed above).
Still, Skrobis, even as modified above, fails to disclose that n1 is greater than or equal to 0.85, that thicknesses of 250 micrometers and 300 micrometers from the substrate tip of the third facet obey an equation Y = A3 x Xn3 + C3 where Y is the thickness, X is the distance from the substrate tip, A3 is a first constant, n3 is a second constant, and C3 is a third constant, wherein C3 is nonzero and wherein the distance of 480 micrometers from the substrate tip is in the third facet, all as required by claim 1, and that n1 is equal to 0.85 as required by claim 21.
First regarding the value of n1,  Booth is pertinent to the problem of balancing blade sharpness and durability (see, e.g., col. 1, lines 17-21 discussing this tradeoff). Booth teaches that the sharpness of a blade can be optimized with a tip whose width follows the equation w = adn  (which equation corresponds to Y = A x Xn + C, where C = 0, merely using different letters for the variables) where the exponent n is greater than or equal 0.85 (see col. 2, lines 27-35; for example, Booth teaches that n can be 0.9). Further, Papatriantafyllou teaches an equation t = axb (which equation corresponds to Y = A x Xn + C, where C = 0, merely using different letters for the variables), where the exponent b is greater than or equal to 0.85 (see page 18, lines 9-18, where n can be as great as 1). Papatriantafyllou further mentions that prior art blades are said to exhibit a value of an exponent ‘n’ over 0.76 (see page 2, lines 27-28). Additionally, each of Skrobis, Curry, Skrobis, and Papatriantafyllou teaches using an equation w = adn to define the width of a tip of a blade at different distances from the tip (see Skrobis at the Abstract, where n is between 0.76-0.80 and where Skrobis recognizes a sharpness/durability tradeoff at paragraph 26; see Curry at Abstract, where n is in the range of 0.65 to 0.75 and where Curry recognizes a sharpness/durability tradeoff at col. 2, lines 20-31; and see Booth at col. 2, lines 27-35, where n is between 0.9 and 1.4, and where Booth recognizes the tradeoff at col. 1, lines 17-22; see Papatriantafyllou at page 18, lines 9-18, where Papatriantafyllou recognizes a shaving performance and service life at page 5, lines 15-21 ). The particular value of n, as evidenced by these references, is a result effective variable seeking to balance blade sharpness and durability. Booth is evidence that a value of n that is greater than or equal to 0.85 achieves expected results of optimizing a sharpness durability tradeoff, and Papatriantafyllou is evidence that values of n in the claimed range of greater than or equal to 0.85 are known in the art as being suitable for razor blades. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the value of n for the first facet of Skrobis, as modified, with a value of greater than or equal to 0.85 in view of the teachings of Booth and Papatriantafyllou because Booth teaches that such a value of n can optimize blade sharpness (see Booth at col. 2, lines 27-34) and because Papatriantafyllou teaches that such n values are suitable for razor. Alternatively, because each of Curry, Skrobis, Booth, and Papatriantafyllou teaches an equation  w = adn to describe the thickness of a blade at different distances from the blade tip, where each reference teaches a different value of n seeking to optimize a balance between blade sharpness and blade durability, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose a value of n that is greater than or equal to 0.85 as taught by Booth and Papatriantafyllou because discovering an optimal value of n would have been a mere design consideration based on balancing blade sharpness and durability. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of the fact that all four references teach use of the same equation and in view of the fact that Booth and Papatriantafyllou teaches values of n that encompass the claimed range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (here, suitable values of n) involves only routine skill in the art.
Second regarding features of the third facet, it would have been an obvious matter of design choice to make the third facet linear and to have the third facet extend to a distance of at least 480 micrometers from the substrate tip. First, Skrobis, as modified, already teaches a third facet (see Skrobis at paragraph 32), and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In the present case, Curry is evidence that a linear third facet is known in the art (see Curry at Fig. 1), and there is no evidence of unexpected results from the provision of a linear facet vs. any other shape of facet. Second, Atwater discloses that a region defined by facets on a razor blade can extend up to 635 micrometers from a substrate tip (see Atwater at col. 3, lines 61-66, where 0.025 inches converts to 635 micrometers). There is no evidence of unexpected results from providing a third facet extending up to this region. Thus, one of ordinary skill in the art is motivated by Skrobis to select a shape and length of the third facet, since no shape and length are expressly disclosed by Skrobis. One of ordinary skill in the art would select a linear shape and a length up to 635 micrometers from the substrate tip since these are characteristics of facets suggested by the prior art. Thus, providing a linear third facet that extends up to a distance of 480 micrometers is an obvious matter of design choice in view of the evidence of record, in particular in the absence of any showing of unexpected results. Note that providing the third facet with a linear shape results in thicknesses of 250 micrometers and 300 micrometers from the substrate tip of the third facet obeying an equation Y = A3 x Xn3 + C3 where Y is the thickness, X is the distance from the substrate tip, A3 is a first constant, n3 is a second constant, and C3 is a third constant, wherein C3 is nonzero because a linear equation is modeled as y = mx + b, which is the equation Y = A3 x Xn3 + C3 , where n3 is equal to 1 with a nonzero ‘y-intercept’ C3 due to the third facets not having imaginary extensions that intercept at the substrate tip.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skrobis in view of Curry, Booth, Papatriantafyllou, and Atwater as applied to claim 1 above, and further in view of US Pub. No. 2013/0031794 A1 to Duff, Jr. et al.
Regarding claims 13 and 14, Skrobis, as modified, discloses at least one razor blade according to claim 1 as discussed above.
However, Skrobis, as modified, discloses its razor blade in isolation. As a result, Skrobis, as modified, fails to disclose: a razor head comprising a housing and the at least one razor blade according to claim 1 as required by claim 13, and a shaving device comprising a razor handle and a razor head, wherein the razor head includes the at least one razor blade according to claim 1 as required by claim 14.
Duff teaches a razor head 16 including a housing (the portion of the head 16 excluding the blades 14) and at least one razor blade 14 (see Fig. 1). Duff teaches a shaving device 10 including a razor handle 18 and the razor head 16. Providing razor blades in a housing and as part of a shaving device is advantageous because these structures provide shaving device including multiple blades, which device allows a user to easily manipulate the blades to perform a shaving operation. Providing multiple blades is well known in the art to enhance the quality of a shave, and providing blades in a housing connected to a handle allows a user to grasp the handle to manipulate the blades. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the blade of Skrobis, as modified, as member of a shaving device including multiple members of the blade retained in a housing of a razor head, which head is attached to a handle, in view of the teachings of Duff. This modification is advantageous because it provides multiple blades in a shaving device, allowing a user to grasp a handle to manipulate the blades. Compared to, e.g., a user holding the blade of Skrobis, as modified, on its own and attempting to shave with the blade, this modification is advantageous because it provides a more ergonomic means of manipulating the blades (i.e., by grasping the handle), and also because it provides a structure which retains multiple blades for enhancing shaving quality.
Response to Arguments
The Applicant’s arguments in the Remarks filed 23 June 2022 have been considered but are not persuasive. First, the Applicant argues beginning at page 5 of the Remarks that Skrobis, Curry, and Duff fail to disclose fail to achieve the shape of the three facets recited in claim 1. This argument is moot in view of the present rejection, which does not rely only on Skrobis and Curry for the rejection of claim 1 (note that Duff is not cited for any feature in claim 1). Since the Applicant’s arguments are not against the presently cited reference, the arguments are moot. 
Next, the Applicant appears to argue that the recitation of n being greater than or equal to 0.85 as now recited in claim 1 does not introduce new matter. To this end, the Applicant cites MPEP 2163.05(III), which passage is directed to a situation where claims were amended to narrow a range that was disclosed in a specification as originally filed, along with an example within the range. The Applicant’s argument that claim 1 does not introduce new matter is not persuasive, and the Applicant’s reliance on MPEP 2163.05(III) is misplaced. First, MPEP 2163.05(III) addresses a different situation than the present case because in the present case the Applicant never disclosed any range of n values. The Applicant in the present case is not narrowing a previously disclosed range, which is the situation address by MPEP 2163.05(III). Instead, the Applicant in the present case seeks to expand a single disclosed value of n into a range of values of n. This situation is not addressed by MPEP 2163.05(III), and this situation does introduce new matter because no range was ever disclosed in the present specification as originally filed. Additionally, the Applicant’s arguments are not persuasive because they do not address the entirety of the new matter rejections set forth above. For example, the Applicant fails to address the use of the originally disclosed equations to achieve thickness values that do not result from the use of the equations. Therefore, the Applicant’s arguments are not persuasive. 
	Applicant’s arguments related to the third facet beginning at page 7 of the Remarks at likewise moot because they do not address the rejection set forth above. The examiner notes that any linear third facet satisfies the equation recited in claim 1, where n3 is equal to 1 (causing the equation to be linear in the form of y = mx + b). 
Next, the Applicant appears to argue that Skrobis and Curry teach away from other n values. This argument is not persuasive. A teaching away requires a criticism, a discrediting, or a discouragement of the claimed solution. Skrobis fails to teach away from the claimed n values merely due to disclosing a different range of n values, as Skrobis fails to actively discourage n values other than those disclosed. Merely because Skrobis discloses some particular range of n values do not constitute a teaching away from all other n values; Skrobis does not criticize, discredit, or otherwise discourage n values outside the claimed range. Not only that, but Skrobis expressly acknowledges a tradeoff of blade sharpness and durability (see, e.g., paragraph 26), which tradeoff suggests that other n values can be selected depending on the desired blade characteristics. Similarly, merely because Curry teaches a value of n in the range of 0.65 to 0.75 is not a teaching away from all other values of n because Curry does not discourage other values of n. Curry’s teaching of a particular range is also not a teaching away of all other values of n because Curry also does not criticize, discredit, or otherwise discourage n values outside the claimed range. Indeed, Curry suggests that n is selected based on the blade material, and that the range of n values of 0.65 to 0.75 is for stainless steel (see col. 1, lines 19-20). Thus, Curry implies that other n values might be better for blades of other materials. Also similar to Skrobis, Curry expressly acknowledges a tradeoff of blade sharpness and durability (see, e.g., col. 2, lines 20-31). Thus, one of ordinary skill in the art, considering Skrobis’ and Curry’s tradeoff teachings, would understand that n values outside the ranges of disclosed by Skrobis and Curry may be advantageous in certain situations. For example, for certain uses where sharpness is deemed highly important (e.g., shaving prior to a surgical operation, where durability is not important because the blade is intended for limited use, but sharpness may be very important), one of ordinary skill in the art would contemplate n values outside the ranges disclosed by Skrobis and Curry. As another example, where greater durability is desired for certain uses (e.g., razor blades marketed to backpackers or similar people that prize durability over shaving performance), one of ordinary skill would also consider n values outside the ranges of Skrobis and Curry. Thus, not only do Skrobis and Curry fail to discourage or discredit n values outside the claimed range, but Curry suggests that n should be selected based on a blade material and that n is selected to achieve a trade-off of sharpness and durability. Therefore, Skrobis and Curry each provide motivation to experiment with values of n rather than being discouraged from trying n values outside the expressly disclosed ranges. Not only that, but one of ordinary skill in the art would not be discouraged from experimenting with different n values in view of the prior art considered as a whole. Curry teaches some range of n values, Skrobis teaches another range of n values, Booth teaches yet another range of n values, and Papatriantafyllou teaches yet another range of n values. Even if one or two of these references did include some teaching away, it remains the case that one of ordinary skill in the art considering the prior art as a whole would not be discouraged by the teaching away of one reference because the remainder of the art suggests the viability of other n values. Therefore, the Applicant’s ‘teaching away’ argument is not persuasive.
The Applicant appears to suggest that Booth is non-analogous art at page 9 of the Remarks, and then the Applicant states that Booth fails to disclose a non-linear first facet at also page 9 of the Remarks. These arguments are not persuasive. First, Booth is analogous art because Booth is pertinent to a problem faced by the present inventors, which problem balancing cutting edge performance and durability (see Booth at col. 1, lines 17-22, recognizing this tradeoff and col. 1, lines 55-57 suggesting a solution to the tradeoff). Second, Booth teaches a non-linear facet because Booth teaches n values other than 1. A linear facet only results when n=1, but Booth’s teachings include other values of n (see col. 2, lines 27-36). Thus, the Applicant is mistaken that Booth is only directed to a linear facet. Therefore, the Applicant’s arguments are not persuasive. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724